Title: From George Washington to Henry Laurens, 31 October 1778
From: Washington, George
To: Laurens, Henry


          
            sir
            Head Qrs near Fredericksburg October the 31st 1778
          
          Your Excellency’s favor of the 23d Instant, was delivered me yesterday, with the Resolution respecting Monsieur L’Eclise. As soon as I am notified of the place of his residence, I will give the necessary directions, for carrying into execution the humane & benevolent intention of Congress towards him.
          I take the liberty to inclose a Letter from Doctor Connolly, representing his situation, His case I am persuaded, will have due attention, & such a determination as humanity and policy will justify.
          By intelligence received yesterday evening it is said, that Transports with Ten Regiments on Board had fallen down from York to the Watering place—that there were several other Ships laden (not said with what); and that there were Others at the Wharffs, taking in Troops. I cannot tell whether this intelligence is certain; for we have been deceived of late in points of information, that seemed to carry equal marks of authenticity. I have the Honor to be with the greatest respect & esteem Your Excellency’s Most Obedt servant
          
            Go: Washington
          
          
          p.s. Just as I was closing my Letter, I received one from Lord Stirling dated yesterday at 9 oClock A. M. by which he informs me that on Wednesday & Thur[s]day about Eighty sail of Ships, chiefly Transports with Troops, fell down from New York to staten Island—and that Sixty or seventy sail lay there before.
          
        